Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on December 24, 2020 have been fully considered but they are not persuasive.

Response to Claim Rejections under 35 U.S.C. § 102
3.	In response to the Applicants argument regarding “Regarding the rejection of independent claim 1, the applicant asserts that Chaware does not disclose all of the elements of the applicant's independent claim 1 and clearly does not disclose, teach or suggest a proximity sensor system having a sensor article, wherein the sensor article includes a sensor sensing surface and wherein the sensor article is configured to sense the magnetic field of a target article located proximate the sensor sensing surface and generate a sensor signal, a temperature compensation article, wherein the temperature compensation article includes components configured to generate a predetermined TCA signal and a processor, wherein the processor is configured to process the sensor signal and the TCA signal and to generate a processor output signal.” The Examiner respectfully disagrees. Chaware et al teaches a proximity sensor system (Fig 1, para [0053]). The system 100 detects the proximity (how close it is) to gear teeth 165. The system 100 has a sensing surface (Fig 1, para [0050]) where the magnetic sensor 104 is disposed and detects proximity to the teeth. 


4.	The Applicant further argues, “For example, Chaware does not disclose a temperature compensation article as claimed. Chaware simply discloses a temperature sensing circuit as part of a larger circuit to sense the temperature of the larger circuit and does not disclose, teach or suggest temperature compensation for the hall-effect proximity sensors. Moreover, Chaware does not disclose, teach or suggest a temperature compensation article that includes components configured to generate a predetermined TCA signal as claimed. In fact, there is nothing in Chaware that discloses, teaches or suggests a hall-effect based proximity sensor and a method for implementing a hall-effect based proximity sensor, wherein the hall-effect based proximity sensor uses analog techniques to achieve proper operation over a wider temperature range and the examiner has failed to provide such disclosure.” The Examiner respectfully disagrees. The TCA of the instant application generates a predetermined TCA signal and uses analog techniques to achieve operation over a wider temperature range. Chaware et al anticipates this teaching. Chaware et al teaches a TCA (Fig. 10 and Fig. 11 trim circuit 600). The circuit 600 of Fig. 10 and 11 adjusts the magnetic sensor signal depending on the temperature. The signal from the trim circuit is used to adjust the magnetic sensor signal so that it will have a required value despite temperature fluctuations. The circuit 600 adjusts the gain and/or offset of the measured signal so that it is equal to a required value. This is the same function performed by the claimed invention. Even though Chaware et al uses analog and digital means to perform this adjustment of the gain and/or offset, Chaware et al anticipates that the same could be performed using analog means (para [0124]). That is, the circuit could be invented to use entirely analog means.

Response to Claim Rejections under 35 U.S.C. § 103
5.	In response to the Applicants argument regarding “Moreover, the additionally cited references of Wolf, McCulloch and Harrison, together or separately, fail to cure the deficiencies of Cha ware. For example, Wolf uses a digital processing unit and memory to correct for a temperature sensor input. This is completely different from the applicant's invention as claimed in that the applicant’s temperature sensor circuit generates an analog signal which is used for analog temperature compensation. While the applicant's invention uses a DAC to convert a digital sensor signal to an analog output, the applicant's invention uses the analog signal for analog temperature compensation. Thus, no processor is necessary. The invention of Wolf is completely different than the applicant's invention.” The Examiner respectfully disagrees. Wolf et al teaches, a circuit that compensates the temperature by analog means (Fig 20, col 21 ln 61-67). Resistor R10, thermistor 330 and op-amp 326 are used to provide analog thermal Wolf et al also teaches a DAC (Fig 20 DAC 308). It would be obvious for one skilled in the art to modify the teaching of Chaware et al in view of Wolf et al by combining trimming circuit of Chaware et al as discussed above, and R10, 330, 326, and 308 taught by Wolf et al  to teach the Applicant’s invention.
6.	The Applicant further argues “Additionally, McCulloch is simply a temperature sensor design that uses a parallel connection of resistors diodes and transistors to form various temperature sensing elements which is not applicable to the applicant's invention. Thus, the invention of McCulloch is completely different than the applicant's invention which uses a combination of thermistors and RTDs to create a predefined voltage curve.” The Examiner respectfully disagrees. McCulloch et al uses an arrangement of individual Thermocline Edge Detectors (TEDs) further comprising of positive or negative coefficient thermistors in parallel with another resistive element such as a fixed value resistors of (Fig 4b) to generate a temperature profile. It would be obvious for one to modify Chaware et al in view of McCulloch et al by combining the trimming circuit of Chaware et al as discussed above, and the TEDs of McCulloch et al to teach the Applicant’s claimed invention.
7.	The Applicant further argues “Lastly, Harrison discloses an inductive sensor, not hall-effect based sensors. The invention of Harrison yields an AC and DC component, and they are adding an oscillator AC voltage and DC voltage together claiming that they have opposite temperature behaviors that cancel out. This is completely inapplicable and different from the applicant's invention as claimed.” Even though Harrison et al uses an inductive sensor in an aircraft system, it would be obvious for one of ordinary skill in the art to modify the teaching Chaware et al in view of Wolf et al as discussed above and include the sensor of Harrison et al to teach the Applicant’s invention.
For the above reasons, it is believed that the rejections should be sustained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 2, 3, 9, and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chaware et al (US2018/0011140A1) (herein after Chaware et al).

	In re claim 1 Chaware et al teaches, a proximity sensor system, (Fig 1, para [0053] Turning to FIG. 1, a block diagram of a system 100 for detecting a target 102 is shown to include a magnetic field sensor 104) comprising: a sensor article, (Fig 1, para [0053] a magnetic field sensor 104) wherein the sensor article includes a sensor sensing surface (Fig 1, para [0050] It will be appreciated by those of ordinary skill in the art that while a substrate (e.g. a semiconductor substrate) is described as "supporting" the magnetic field sensing element, the element may be disposed "over" or "on" the active semiconductor surface, or may be formed "in" or "as part of" the semiconductor substrate, depending upon the type of magnetic field sensing element) and wherein the sensor article is configured to sense the magnetic field of a target article located proximate the sensor sensing surface (Fig 1, para [0054] magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104) and generate a sensor signal; (Fig 1, para [0055] In an embodiment, magnetic sensor 104 is coupled to a computer 108, which may be a general purpose processor executing software or firmware, a custom processor, or a custom electronic circuit for processing output signal 104a) a temperature compensation article, (Fig 2, para [0059] Referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200.) wherein the temperature Fig 10, para [0040] FIG. 10 is a block diagram of the magnetic field sensor including a calibration circuit; Fig 11, para [0041] FIG. 11 is a block diagram of the controller of FIG. 10; Fig 11, para [0128] the trimmed temperature signals 614, 616) and a processor, (Fig 10, para [0115] Referring to FIG. 10, a magnetic field sensor 500 includes a calibration circuit 510) wherein the processor is configured to process the sensor signal (Fig 11, para [0128] receives the digital measured magnetic field signal 548, the digital reference magnetic field signal 550,) and the TCA signal (Fig 11, para [0128] and the trimmed temperature signals 614, 616) and to generate a processor output signal. (Fig 11, para [0128] and generates the calibrated signal 520, as shown.)

	In re claim 2, Chaware et al teaches, the limitations of claim 1, which this claim depends on.
	Chaware et al further teaches, wherein the sensor signal is generated (Fig 1, para [0054] Magnetic field sensor 104 may detect and process changes in external magnetic field 106.) responsive to the location of the target article relative to the sensor sensing surface. (Fig 1, para [0054] For example, magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104, thus increasing and decreasing the strength of the magnetic field 106 sensed by magnetic field sensor 104.)

	In re claim 3, Chaware et al teaches, the limitations of claim 1 which this claim depends on.

	Chaware et al further teaches, wherein the sensor signal is generated in response to a plurality of target article locations (Fig 1, para [0054] For example, magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104, thus increasing and decreasing the strength of the magnetic field 106 sensed by magnetic field sensor 104.) across an operating temperature Fig 2, para [0059] referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0082] referring now to FIG. 4, a block diagram of a circuit 400 illustrates test coverage of the circuit. Circuit 400 may be the same as or similar to circuit 200 in FIG. 2; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200. The amount of gain and offset adjustment performed by trim circuit 230 may be based on the temperature measured by the temperature sensor circuit. For example, if the temperature reading is high, trim circuit 230 may apply more or less gain and offset adjustment than if the temperature is low, or vice versa.)
	
	In re claim 9, Chaware et al teaches, the limitations of claim 1 which this claim depends on.
	Chaware et al further teaches, wherein the processor is a comparator (Fig 11, para [0128] the calibration circuit 510) configured to compare the sensor signal (Fig 11, para [0128] receives the digital measured magnetic field signal 548) with the TCA signal (Fig 11, para [0128] and the trimmed temperature signals 614, 616) and generate a digital processor output signal. (Fig 11, para [0128] and generates the calibrated signal 520, as shown)
	
	In re claim 10, Chaware et al teaches, the limitations of claim 1 which this claim depends on.
	Chaware et al further teaches, wherein the processor output signal is at least on of a high signal or a low signal. (Fig 10, para [0119] the calibration circuit 510 is configured to combine the digital measured magnetic field signal 548 and the digital reference magnetic field signal 550 in a manner that generates the calibrated magnetic field signal 520)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 4 - 6, 11, and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Chaware et al as applied to claims 1, 2, 3, 9, and 10 above, and further in view of Wolf et al (US6703827B1) (herein after Wolf et al).

	In re claim 4, Chaware et al teaches, the limitations of claim 3, which this claim depends on.
	Chaware et al fails to teach, wherein the operating temperature range is between about -55°C and about+ 125°C.
	In analogous art, Wolf et al teaches, wherein the operating temperature range is between about -55°C and about+ 125°C. (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al to include an operating temperature range between about -55°C and about+ 125°C, taught by [Wolf et al:] Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]

	In re claim 5, Chaware et al teaches, the limitations of claim 1 which this claim depends on.
	Chaware et al further teaches, wherein the predetermined TCA signal is determined by generating a first sensor signal with the target article located at a first location; (Fig 1, para [0054] features 105 move closer to; magnetic field sensor 104)  generating a second sensor signal with the target article located at a second location; (Fig 1, para [0054] features 105 move; away from magnetic field sensor 104,)  and averaging the first and second sensor signals (Fig 2, para [0063] The reference magnetic field signal may be a differential magnetic field that averages out when the Hall plates are in a non-differential configuration.) 
	Wolf et al further teaches, across a predefined temperature range, (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold) across the predefined temperature range; (Fig 20, col 21 ln 61-67 The system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold) across the predefined temperature range. (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al to include a predefined temperature range, taught by [Wolf et al:] for the benefit of compensating one or more signals affected by a change in a physical parameter [Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]
	
	In re claim 6, Chaware et al teaches, the limitations of claim 5 which this claim depends on.
	Wolf et al further teaches, wherein the predefined temperature range is between about -55°C and about+ 125°C. (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al in view Wolf et al to include predefined temperature range is between about -55°C and about+ 125°C taught by [Wolf et al:] for the benefit of compensating one or more signals affected by a change in a physical parameter [Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]

	In re claim 11 Chaware et al teaches, a method for implementing a proximity sensor system, (Fig 1, para [0053] Turning to FIG. 1, a block diagram of a system 100 for detecting a target 102 is shown to include a magnetic field sensor 104) wherein the proximity sensor system includes a sensor article, (Fig 1, para [0053] a magnetic field sensor 104) a temperature compensation article  (Fig 2, para [0059] Referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200.) and a processor, (Fig 10, para [0115] Referring to FIG. 10, a magnetic field sensor 500 includes a calibration circuit 510) the method comprising: generating first sensor output data for a target article located at a first distance away from the sensor article; (Fig 1, para [0054] features 105 move closer to; magnetic field sensor 104; Fig 1, para [0055] output signal 104a from magnetic sensor 104.) generating second sensor output data for the target article located at a second distance away from the sensor article; (Fig 1, para [0054] features 105 move; away from magnetic field sensor 104; Fig 1, para [0055] output signal 104a from magnetic sensor 104.) processing the first sensor output data and the second sensor output data to generate threshold data; (Fig 10, para [0040] FIG. 10 is a block diagram of the magnetic field sensor including a calibration circuit; Fig 10, para [0118] provide a filtered digital measured magnetic field signal 548 (referred to herein alternatively as the digital measured magnetic field signal)) configuring the temperature compensation article to generate an output signal responsive to the threshold data; (Fig 10, para [0123] A temperature sensor 596 senses the ambient temperature to which the sensor is subjected, converts the sensed temperature into a digital signal, and provides the digital sensed temperature signal 598) calculating the digital data responsive to the threshold data; (Fig 11, para [0041] FIG. 11 is a block diagram of the controller of FIG. 10; Fig 11, para [0128] the trimmed temperature signals 614, 616) to generate a TCA output signal; (Fig 11, para [0128] and the trimmed temperature signals 614, 616) generating sensor operating data, wherein the sensor operating data is generated by operating the sensor article across an operational temperature range; (Fig 2, para [0059] Referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0082] Referring now to FIG. 4, a block diagram of a circuit 400 illustrates test coverage of the circuit. Circuit 400 may be the same as or similar to circuit 200 in FIG. 2; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200. The amount of gain and offset adjustment performed by trim circuit 230 may be based on the temperature measured by the temperature sensor circuit. For example, if the temperature reading is high, trim circuit 230 may apply more or less gain and offset adjustment than if the temperature is low, or vice versa) and processing the threshold data and the sensor operating data to generate processor output data. (Fig 11, para [0128] and generates the calibrated signal 520, as shown.) 
	Chaware et al fails to teach, introducing the digital data into the plurality of DACs 
	In analogous art, Wolf et al teaches, introducing the digital data into the plurality of DACs to generate a TCA output signal; (Fig 18, col 12 ln 66-67 the stored compensation values from the electronic memory 304 are used by the microcontroller 304; Fig 18, col 12 ln 66-67 to generate compensated output values that are applied to a digital to analog converter (DAC) 308; Fig 18, col 13 ln 7-8 The DAC 308, in turn, provides a compensated analog output voltage signal Vout)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al to include the teaching of introducing digital data into the plurality of DACs taught by [Wolf et al:] for the benefit of compensating one or more signals affected by a change in a physical parameter [Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]

	In re claim 13, Chaware et al in view Wolf et al teaches, the limitations of claim 11 which this claim depends on.
	Chaware et al further teaches, wherein processing includes comparing the sensor operating data with the threshold data and generating at least one of a high signal and a low signal. (Fig 10, para [0119] the calibration circuit 510 is configured to combine the digital measured magnetic field signal 548 and the digital reference magnetic field signal 550 in a manner that generates the calibrated magnetic field signal 520)

	In re claim 14, Chaware et al in view Wolf et al teach, the limitations of claim 11 which this claim depends on.
	Chaware et al further teaches, wherein the second distance away from the sensor article is larger than the first distance away from the sensor article (Fig 1, para [0054] magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104).

	In re claim 15, Chaware et al in view Wolf et al teaches, the limitations of claim 11 which this claim depends on.
	Chaware et al further teaches, wherein the target article includes a target magnetic portion (Fig 1, para [0053] In an embodiment, target 102 is a magnetic target and produces external magnetic field 106.) and wherein the sensor article senses the magnetic field of the target magnetic portion. (Fig 1, para [0054] magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104)

	In re claim 16, Chaware et al in view Wolf et al teach the limitations of claim 11 which this claim depends on.
	Chaware et al further teaches, wherein generating the first sensor output data and the second sensor output data include operating the sensor article across the operational temperature range. (Fig 2, para [0059] referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0082] referring now to FIG. 4, a block diagram of a circuit 400 illustrates test coverage of the circuit. Circuit 400 may be the same as or similar to circuit 200 in FIG. 2; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200. The amount of gain and offset adjustment performed by trim circuit 230 may be based on the temperature measured by the temperature sensor circuit. For example, if the temperature reading is high, trim circuit 230 may apply more or less gain and offset adjustment than if the temperature is low, or vice versa)

	In re claim 17, Chaware et al in view Wolf et al teach the limitations of claim 11 which this claim depends on.
	Wolf et al further teaches, wherein the operational temperature range is between about -55°C and about+ I25°C. (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al in view Wolf et al to include an operational temperature range is between about -55°C and about+ I25°C taught by [Wolf et al:] for the benefit of compensating one or more signals affected by a change in a physical parameter [Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]

	In re claim 18, Chaware et al in view Wolf et al teaches, the limitations of claim 11 which this claim depends on.
	Chaware et al further teaches, wherein configuring includes selecting electrical components of the TCA and connecting the electrical components together to generate a TCA output signal responsive to the threshold data, (Fig 10, para [0123] A temperature sensor 596 senses the ambient temperature to which the sensor is subjected, converts the sensed temperature into a digital signal, and provides the digital sensed temperature signal 598)  Fig 2, para [0063] the reference magnetic field signal may be a differential magnetic field that averages out when the Hall plates are in a non-differential configuration.)

	In re claim 19 Chaware et al teaches, a method for generating a proximity system output signal for a proximity sensor system, (Fig 1, para [0053] Turning to FIG. 1, a block diagram of a system 100 for detecting a target 102 is shown to include a magnetic field sensor 104) wherein the proximity sensor system includes a sensor article, (Fig 1, para [0053] a magnetic field sensor 104) a temperature compensation article  (Fig 2, para [0059] Referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200.) and a processor, (Fig 10, para [0115] Referring to FIG. 10, a magnetic field sensor 500 includes a calibration circuit 510) the method comprising: operating the sensor article to generate first sensor output data, wherein the first sensor output data is responsive to the sensor article sensing the magnetic field of a magnetic target article; (Fig 1, para [0054] magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104) and located at a first distance away from the sensor article; (Fig 1, para [0054] features 105 move closer to; magnetic field sensor 104; Fig 1, para [0055] output signal 104a from magnetic sensor 104) operating the sensor article to generate second sensor output data, wherein the second sensor output data is responsive to the sensor article sensing the magnetic field of a magnetic target article; (Fig 1, para [0054] magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104) and located at a second distance away from the sensor article; (Fig 1, para [0054] features 105 move; away from magnetic field sensor 104; Fig 1, para [0055] output signal 104a from magnetic sensor 104.) processing the first sensor output data and the second sensor output data to generate threshold data; (Fig 10, para [0040] FIG. 10 is a block diagram of the magnetic field sensor including a calibration circuit; Fig 10, para [0118] provide a filtered digital measured magnetic field signal 548 (referred to herein alternatively as the digital measured magnetic field signal)) configuring the temperature compensation article to generate a TCA output signal responsive to the threshold data; (Fig 10, para [0123] A temperature sensor 596 senses the ambient temperature to which the sensor is subjected, converts the sensed temperature into a digital signal, and provides the digital sensed temperature signal 598) generating sensor operating data, wherein the sensor operating data is generated by operating the sensor article across an operational temperature range, wherein the operational temperature range; (Fig 2, para [0059] Referring now to FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104; Fig 4, para [0082] Referring now to FIG. 4, a block diagram of a circuit 400 illustrates test coverage of the circuit. Circuit 400 may be the same as or similar to circuit 200 in FIG. 2; Fig 4, para [0076] Circuit 200 may also include a temperature sensor circuit (not shown in FIG. 2, but see FIG. 4) to sense the temperature of circuit 200. The amount of gain and offset adjustment performed by trim circuit 230 may be based on the temperature measured by the temperature sensor circuit. For example, if the temperature reading is high, trim circuit 230 may apply more or less gain and offset adjustment than if the temperature is low, or vice versa) and comparing the TCA output signal and the sensor operating data to generate at least one of a high signal and a low signal. (Fig 10, para [0119] the calibration circuit 510 is configured to combine the digital measured magnetic field signal 548 and the digital reference magnetic field signal 550 in a manner that generates the calibrated magnetic field signal 520)
	Chaware et al fails to teach, across a predefined temperature range; across the predefined temperature range; is within the predefined temperature range;
	In analogous art, Wolf et al teaches, across a predefined temperature range; (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold) across the predefined temperature range; (Fig 20, col 21 ln 61-67 The system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold) is within the predefined temperature range;( Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al to include a predefined temperature range, taught by [Wolf et al:] for the benefit of compensating one or more signals affected by a change in a physical parameter [Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]

	In re claim 20, Chaware et al in view Wolf et al teaches, the limitations of claim 19 which this claim depends on.
	Wolf et al further teaches, wherein the predefined temperature range is between about -55°C and about+ 125°C. (Fig 20, col 21 ln 61-67 the system also provides for thermal compensation. As mentioned above, the compensation values are determined at a particular temperature, for example, 25° C. The readings provided by the thermistor 330, for example, a Yageo 1% metal film fixed resistor. The temperature compensation is accomplished by assuming, for example, -3% deviation at 150° C. in the output signal due to temperature when the; Fig 20, col 22 ln 1-2 sensor is hot and a +1% deviation at -40° C. in the output signal when the sensor is cold.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al in view Wolf et al to include an operating temperature range between about -55°C and about+ 125°C taught by [Wolf et al:] for the benefit of compensating one or more signals affected by a change in a physical parameter [Col 1 ln 61-63 another object of the present invention to provide circuitry for automatically compensating for errors in the output signal of a linear type displacement signal.]

10	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Chaware et al as applied to claims 1, 2, 3, 9, and 10, and 4 - 6, 11 - 20 above, and further in view of McCulloch et al (US2015/0323391A1) (herein after McCulloch et al)

	In re claim 7, Chaware et al teaches, the limitations of claim 1 which this claim depends on.
	Chaware et al fails to teach, wherein the temperature compensation article includes a first biasing resistor, a second biasing resistor, a third biasing resistor, a Resistive Temperature Detector (RTD) and a thermistor article, wherein the first biasing resistor, third biasing resistor, Resistive Temperature Detector (RTD) and thermistor article are connected in series configuration and the second biasing resistor is connected in parallel with the thermistor article.
	In analogous art, McCulloch et al teaches, wherein the temperature compensation article includes a first biasing resistor, (Fig 4a, para [0136] FIG. 4a shows a circuit diagram of a sensor 104 comprised of an array of TEDs 300 connected in series; a resistor 404) a second biasing resistor, (Fig 4a, para [0136] a resistor 404) a third biasing resistor, (Fig 4a, para [0136] a resistor 404) a Resistive Temperature Detector (RTD) (Fig 7, para [0146] FIG. 7 shows an alternative arrangement for a sensor 104; a temperature-dependent resistive element 400) and a thermistor article, (Fig 4a, para [0136] The thermistor 400 can be a PTC or NTC thermistor) wherein the first biasing resistor, third biasing resistor, Resistive Temperature Detector (RTD) and thermistor article are connected in series configuration (Fig 4a, para [0136] a thermistor 400; in series thereto a resistor 404.) and the second biasing resistor is connected in parallel with the thermistor article. (Fig 4a, para [0136] a thermistor 400 in parallel to a resistive element 402)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al to include a temperature compensation article with a first biasing resistor, a second biasing resistor, a third biasing resistor, a Resistive Temperature Detector (RTD) and a thermistor article, wherein the first biasing resistor, third biasing resistor, Resistive Temperature Detector (RTD) and thermistor article are connected in series configuration and the second biasing resistor is connected in parallel with the thermistor article taught by [McCulloch et al:] for the benefit of determining a temperature threshold  [McCulloch et al:[0001] The sensing arrangement is used to determine volumes of heating fluid/coolant at or above/below a predetermined useful temperature]

	In re claim 8, Chaware et al in view of McCulloch et al teaches the limitations of claim 7 which this claim depends on.
	McCulloch et al further teaches, wherein one or more of the first biasing resistor, second biasing resistor and third biasing resistor are at least one of a fixed resistor or a variable resistor. (Fig 5, para [138] A TED circuit designed to approximate the ideal resistance curve 500 has a PTC thermistor in parallel with a fixed value resistor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al in view McCulloch et al to include one or more biasing resistors that are at least a fixed or variable taught by [McCulloch et al:] for the benefit of determining a temperature threshold  [McCulloch et al:[0001] The sensing arrangement is used to determine volumes of heating fluid/coolant at or above/below a predetermined useful temperature.]

12 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Chaware et al as applied to claims 4 - 6, 11 – 20 above and, previously mentioned Chaware et al in view of Wolf et al as applied to claims 4 - 6, 11 - 20 above, and further in view of Harrison et al (US 2011/0128014 A1) (herein after Harrison et al).

	In re claim 12, Chaware et al in view of Wolf et al teach, the limitations of claim 11 which this claim depends on.
	Chaware et al in view of Wolf et al fails to teach, further including introducing the processor output data into an aircraft system. 
	In analogous art, Harrison et al teaches, further including introducing the processor output data into an aircraft system. (Fig 1, para [0031] The position sensor may also be used to detect the position of measurement and control devices such as mobile, industrial and aerospace actuators)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware et al in view of Wolf et al to include introducing the processor output data into an aircraft system taught by [Harrison et al:] for the benefit of measuring the position of a target and compensating the measurement in a temperature range [Harrison et al:[0023] In accordance with a second aspect of the present invention there is provided a position sensor for measuring the position of an object comprising a sensing element; and a temperature compensator arranged to compensate the signal for changes in temperature in proximity to the sensing element.]

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US20150022187A1 Arrangements for Magnetic Field Sensors That Act as Tooth Detectors) ABSTRACT: A variety of magnetic field sensor arrangements provide so-called "tooth detectors" using a simple low-cost magnet.

	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/FARHANA A HOQUE/Primary Examiner, Art Unit 2866